Citation Nr: 1738823	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  03-32 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the VA compensation payment amount resulting from the May 2013 rating decision, which granted a 30 percent disability rating effective from December 28, 2000, for the renal disability, was proper.  

2.  Entitlement to a separate compensable disability rating for aortic aneurysm.  

3.  Entitlement to a disability rating greater than 30 percent prior to March 22, 2017, and to a disability rating greater than 60 percent from March 22, 2017, for renal insufficiency.  

4.  Entitlement to an effective date earlier than August 21, 2015 for the grant of special monthly compensation (SMC) based on the housebound criteria.   

5.  Entitlement to an effective date earlier than April 3, 2002 for the grant of a separate disability rating of 10 percent for hypertension.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 through April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2010. A transcript of the hearing is associated with the claims file.

The matter regarding aortic aneurysm is on appeal from a February 2003 rating decision.  In a December 2013 decision, the Board, in relevant part, denied a rating in excess of 60 percent for hypertensive heart disease.  The Veteran appealed the December 2013 Board decision to the United States Court of Appeals for Veterans Claim (Court). In October 2014, the parties filed a joint motion for partial remand (JMR) with the Court as to the issue of entitlement to a disability rating in excess of 60 percent for hypertensive heart disease. The Court issued an Order vacating the Board's December 2013 decision as to that issue only. The case was returned to the Board for action consistent with the October 2014 JMR.  In September 2016, the Board adjudicated the matters of whether increased evaluations were warranted for hypertensive heart disease and for hypertension.  These September 2016 Board determinations are final.  The Board also remanded for further development the matter as to whether a separate compensable rating is warranted for aortic aneurysm, pursuant to the October 2014 JMR.  The issue regarding aortic aneurysm is again before the Board for further appellate proceedings. 

Regarding the Veteran's claim for an increased initial disability evaluation for renal insufficiency, on May 16, 2013, the Board granted a 30 percent rating, and no higher, for this disability.  This May 2013 Board determination is final.  The Agency of Original Jurisdiction (AOJ) implemented the Board's May 2013 grant of a 30 percent rating for renal insufficiency in a May 2013 rating decision.  Then, the Veteran submitted a notice of disagreement in June 2013, in which he essentially argued that the VA compensation payment amount resulting from the May 2013 rating decision, which granted a 30 percent disability rating effective from December 28, 2000 for renal disability, was improper.  This was a timely notice of disagreement against the payment amount, the AOJ issued a statement of the case as to the payment matter, and the Veteran timely perfected this appeal.  Therefore, the matter regarding the propriety of this payment amount is before the Board on appeal from the May 2013 rating decision.  

However, in December 2013, the Board found that the Veteran had submitted a notice of disagreement against the May 2013 rating decision's grant of a 30 percent rating, and the Board remanded the matter of entitlement to a rating greater than 30 percent for renal insufficiency under Manlicon v. West, 12 Vet. App. 238 (1999), and the Board directed the AOJ to issue a statement of the case as to this matter.  The Board's December 2013 remand of this matter was in error because the May 2013 Board decision to grant a 30 percent initial disability rating, and no higher, for the renal insufficiency, was a final determination.  Nevertheless, the AOJ issued a statement of the case pursuant to the Board's December 2013 remand, and the Veteran perfected this issue on appeal.  Thus, in essence, the Board is left with a new claim on appeal for entitlement to a disability rating greater than 30 percent prior to March 22, 2017, and greater than 60 percent from March 22, 2017, for renal insufficiency, and this new claim is limited to an appeal period beginning on the day after the Board's May 2013 decision.  Accordingly, the Board's consideration of whether the Veteran is entitled to increased compensation for renal insufficiency is limited to the period from May 16, 2013.  In July 2015 and in September 2016, the Board remanded this claim on appeal regarding renal insufficiency for further development.  The issue is again before the Board for further appellate proceedings.

In September 2016, the Board referred the matter regarding an earlier effective date for SMC housebound to the AOJ for initial consideration.  The RO denied an earlier effective date, and the Veteran appealed this determination.  Therefore, this earlier effective date matter for SMC housebound is before the Board at this time.    

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed. 

The issue of entitlement to an effective date earlier than April 3, 2002 for the grant of a separate disability rating of 10 percent for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Based on the May 2013 rating decision, which granted a 30 percent disability rating effective from December 28, 2000, for the renal disability, the Veteran's total monthly VA compensation entitlement amount was $1339.00 per month starting on January 1, 2001, and $1374.00 per month effective from December 1, 2001; the Veteran had already received payments of $1190.00 starting on January 1, 2001, and $1222.00 starting December 1, 2001; the Veteran is entitled to and has already received monthly VA compensation payments based on the 100 percent evaluation rate from February 1, 2002; and, based on the May 2013 rating decision, the Veteran received a retroactive VA compensation payment in the amount of $1,943.00, which is the total amount to which he was entitled minus the total payment amount he has already received.   

2.  From November 23, 2010, the evidence shows that the Veteran has an aortic aneurysm that required hospital admission for surgical correction; and, from the March 22, 2017 VA examination, the evidence shows that the Veteran's aortic aneurysm does not preclude exertion, is not 5 cm or larger in diameter; and, is manifested by no symptoms or other residuals of aortic aneurysm repair.   

3.  From May 16, 2013 to March 8, 2017, the Veteran's renal insufficiency was manifested by hypertension at least 10 percent disabling under DC 7101; but, constant albuminuria with some edema; or, definite decrease in kidney function; hypertension at least 40 percent disabling under DC 7101; persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, is not shown.  

3.  From March 8, 2017, the Veteran's renal insufficiency is manifested by constant albuminuria with some edema and definite decrease in kidney function; but, persistent edema and albuminuria with blood urea nitrogen (BUN) of at least 40 mg percent; or, creatinine of at least 4 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, is not shown.  

4.  The issue of entitlement to SMC based on the housebound criteria is part and parcel to the Veteran's claim for increased compensation that was received by VA on April 3, 2002; from January 1, 2002, the Veteran has been entitled to a TDIU based on a single disability; from September 22, 2004, the Veteran has had one or more service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems and are distinct from the single disability upon which the Veteran's TDIU is based; entitlement to SMC housebound arose on September 22, 2004; and, the date on which entitlement to SMC based on the housebound criteria arose is later than the date on which the claim for increased compensation was received.  


CONCLUSIONS OF LAW

1.  The VA compensation payment amount resulting from the May 2013 rating decision, which granted a 30 percent disability rating effective from December 28, 2000, for the renal disability, was proper.  38 U.S.C.A. §§ 1114, 1115, 1134, 1135 (West 2000 and 2001); 38 C.F.R. § 3.31 (2016).  

2.  The criteria for a separate 100 percent rating from November 23, 2010 to March 22, 2017, for aortic aneurysm have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7110 (2016).

3.  The criteria for a compensable rating from March 22, 2017, for aortic aneurysm have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7110 (2016).

4.  From May 16, 2013 to March 8, 2017, the criteria for a disability rating greater than 30 percent for renal insufficiency have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7532, 7599- 7541 (2016).

5.  From March 8, 2017 to March 22, 2017, the criteria for an increased disability rating of 60 percent for renal insufficiency have been met  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7532, 7599- 7541 (2016).

6.  From March 22, 2017, the criteria for a disability rating greater than 60 percent for renal insufficiency have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7532, 7599- 7541 (2016).

7.  The criteria for an earlier effective date of September 22, 2004, but no earlier, for the grant of SMC based on the housebound criteria have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In September 2016, the Board remanded the matters regarding aortic aneurysm and renal disability.  The Board also directed the AOJ to contact the Veteran and request information and releases regarding any medical care he received for the disabilities on appeal, and the AOJ did so by letter in December 2016.  The Veteran submitted the requested information and releases, and VA obtained the identified VA and private records.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the nature and severity of the Veteran's aortic aneurysm.  The Veteran was afforded such an examination in March 2017, and the examiner provided the requested information.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the nature and extent of all impairments due to the Veteran's renal disability.  The Veteran was afforded such an examination in March 2017, and the examiner provided the requested information.  The issues were readjudicated in a May 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

Regarding the matter of whether the Veteran's VA compensation payment amount arising from the May 2013 rating decision is proper, the pertinent facts are not in dispute, and the Veteran's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the provisions regarding VA's duties to notify and assist do not apply.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

Regarding the other claims on appeal, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Here, the Veteran has been provided multiple letters, including letters in March 2011 and September 2012, in which the Veteran was notified of how to substantiate his claims for increased compensation, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  Additionally, during the relevant periods on appeal, the Veteran was afforded VA examinations regarding the nature and severity of the Veteran's aortic aneurysm and renal insufficiency. 

Propriety of Payment Amount

The Veteran contends that the VA compensation payment amount resulting from the May 2013 rating decision, which granted a 30 percent disability rating effective from December 28, 2000, for the renal disability, was improper.  In his June 2013 notice of disagreement, the Veteran stated that he received less than $2000 for this grant, even though the effective date of the grant was over a decade before the May 2013 decision.    

In the June 2013 letter notifying the Veteran regarding this May 2013 determination and his monthly entitlement amount, the AOJ explained to the Veteran his monthly payment amounts, which started on January 1, 2001, and which includes an additional amount for his spouse and his child.  The January 1, 2001 starting date of his monthly payment amounts is proper, because the earliest date that an additional award of compensation can occur is the first day of the calendar month following the month in which the award became effective.  See 38 C.F.R. § 3.31.  

The June 2013 letter notified the Veteran that his VA compensation entitlement amount was $1339.00 per month starting on January 1, 2001, and $1374.00 per month effective from December 1, 2001.  These rates were correctly calculated based on the corresponding year's monthly compensation rates prescribed by 38 U.S.C.A. § 1114 and § 1134, plus the additional rates prescribed for his two dependents under 38 U.S.C.A. § 1115 and § 1135.  The AOJ also stated that starting on February 1, 2002, the Veteran's VA compensable payments increased based on a prior grant of entitlement to a total disability rating based on individual unemployability (TDIU).  See October 2003 rating decision (the AOJ granted a TDIU effective from January 1, 2002).  The record shows that the Veteran has been receiving monthly VA compensation payments starting February 1, 2002, at the 100 percent evaluation rate due to this grant of TDIU. This is the maximum payment amount based on the Veteran's assigned disability rating possible under law, and because the Veteran was already in receipt of these maximum monthly payments, the Veteran is entitled to no further VA compensation payments based on the 100 percent evaluation rate from February 1, 2002.  (The Board notes that the matter regarding SMC, which is a special compensation amount over and above the payment amount that is based on the Veteran's assigned disability rating, is discussed below.)  

As noted above, the June 2013 letter notified the Veteran that his total monthly VA compensation entitlement amount was $1339.00 per month starting on January 1, 2001, and $1374.00 per month effective from December 1, 2001.  Prior to the May 2013 grant of the 30 percent rating for renal insufficiency, the evidence shows that the Veteran was entitled to, and had already received payments of, $1190.00 starting on January 1, 2001, and $1222.00 starting December 1, 2001.  Thus, for the additional payments to which he was entitled starting January 1, 2001 until February 1, 2002, the Veteran could only receive a retroactive VA compensation payment in the amount of $1,943.00, which is the total amount to which he was entitled during these months minus the amount he was already paid.  Thus, the retroactive VA compensation payment amount of $1,943.00 resulting from the May 2013 rating decision is proper.  The evidence shows that the Veteran was paid this amount of $1943.00 in June 2013.

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed below, the Board finds that staged ratings are warranted for each disability on appeal. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Aortic Aneurysm

The Veteran contends that a separate compensable disability rating for aortic aneurysm is warranted.   The Board again notes that in its September 2016 decision, the Board adjudicated the matters of whether increased evaluations were warranted for hypertensive heart disease and for hypertension.  These September 2016 Board determinations are final.  Pursuant to the October 2014 JMR, the Board must also discuss whether the Veteran would be entitled to a separate rating under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7110 for aortic aneurysm.  The Board finds no other applicable codes are applicable regarding the Veteran's aortic aneurysm.  As noted in the Board's September 2016 remand, on VA examination in August 2015, the examiner determined that the Veteran's aortic aneurysm was aggravated by his service-connected hypertension.  The Board therefore found that a separate rating under DC 7110 is warranted in its September 2016 remand.  The Board will now determine whether a separate compensable rating is warranted under DC 7110.  

An aortic aneurysm is a sac formed by the dilatation of the wall of the heart; it is filled with fluid or clotted blood, often forming a pulsating tumor.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 82 (32d. ed. 2012).  Under DC 7110, a 60 percent rating is warranted for an aneurysm that precludes exertion. The maximum schedular rating of 100 percent is warranted for an aneurysm that is 5 cm or larger in diameter; or if symptomatic; or for an indefinite period from the date of hospital admission for surgical correction, including any type of graft insertion. The residuals of surgical correction are evaluated according to the organ systems affected.  Note:  A rating of 100 percent shall be assigned as of the date of admission for surgical correction.  Six months following discharge, the appropriate disability rating shall be determined by mandatory VA examination. 

The Veteran is competent to report his symptoms and observations, such as having chest pain for years.  However, the determination as to the nature and onset of the Veteran's aortic aneurysm, and the determination as to which of his symptoms are medically attributable to his aortic aneurysm, are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  The record does not indicate the Veteran has medical expertise or training.  Therefore, his lay opinions regarding the nature and onset of his aortic aneurysm and regarding which of his observed symptoms may be medically attributable to the same, are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, such lay opinions have no probative value.  For instance, though the Veteran has competently reported a long history of chest pain during the entire appeal period, his lay opinion that such chest pain is medically attributable to his aortic aneurysm has no probative value.  Further, though the Veteran has reported that he has an enlarged heart, his lay opinion that such enlargement of the heart is an indication of or may be attributable to aortic aneurysm has no probative value.  

The Board acknowledges that the Veteran has reported, such as in the March 2017 VA examination, that he has had an aortic aneurysm since the 1990s, and that it has been monitored over the years.  Though the Veteran is competent to report a contemporary medical opinion, this report is inconsistent with the medical evidence of record, which shows that the Veteran's aortic aneurysm was first shown by the medical evidence in November 2010, as discussed below.  Because the Veteran's report that he has had an aortic aneurysm during the entire appeal period is inconsistent with the medical evidence of record, the Board finds that the Veteran is an unreliable historian with regard to this report of aortic aneurysm since the 1990s, and therefore this report is not credible and has no probative value. 

Here, the competent and probative evidence shows no aortic aneurysm prior to November 2010.  For example, on VA examinations in November 1997, May 1998, December 2002, and the VA examiners examined the Veteran's heart and provided objective findings regarding the nature and severity of the Veteran's cardiac disability on each of those days.  In each of these examinations, no aortic aneurysm was found.  The Veteran underwent an EKG and other diagnostic testing when admitted to a private hospital emergency room in May 2003, and though findings were made regarding the Veteran's cardiac disability, no aortic aneurysm was found.  The Veteran also underwent a May 2003 VA echo, and findings regarding the Veteran's aortic functioning were noted, and no aortic aneurysm was found.  The Veteran underwent a cardiac catheterization in November 2006, and the surgical report showed multiple final impressions of cardiac disabilities; however, no aortic aneurysm was noted in this report.  The Veteran was admitted to a private hospital in November 2006 for chest pain, he was provided an extensive cardiac consultation with testing, and on discharge the Veteran was diagnosed with cardiac disabilities.  However, no aortic aneurysm was found. 

Then, a November 23, 2010 private hospital record shows that the Veteran reported chest pain and shortness of breath.  The hospital records show that the Veteran had a cardiac catheterization on November 24, 2010.  The Veteran was admitted through the Emergency Department on November 25, 2010, and he was provided a consultation.  The catheterization showed dilation of the ascending aorta, and a CT scan of the chest confirmed a diagnosis of ascending aneurysm.  On December 1, 2010, the Veteran underwent surgery in which he had a replacement of the ascending aortic aneurysm.  The Discharge Summary shows that the Veteran was discharged to his home on December 5, 2010.  

Based on this evidence, the criteria for a 100 percent rating under DC 7110 from the date of hospital admission for surgical correction, November 23, 2010, have been met.  However, no VA examination was scheduled six months after the date of discharge from the hospital.  DC 7110 states that "a rating of 100 percent shall be assigned as of the date of admission for surgical correction.  Six months following discharge, the appropriate disability rating shall be determined by mandatory VA examination."  The Board concludes that this code prescribes a mandatory 100 percent rating until such time the Veteran's manifestations and residuals of aortic aneurysm are determined by mandatory VA examination.  The Board also notes that any such VA examination must be adequate.  

The Board acknowledges that after the Veteran's aortic aneurysm surgery in 2010, the Veteran was afforded VA cardiac examinations in December 2011 and in August 2015.  However, the December 2011 VA examination did not provide information regarding the Veteran's aortic aneurysm, to include any manifestations thereof.  Therefore, this December 2011 VA examination is not adequate for purposes of rendering an evaluation for aortic aneurysm.  Similarly, as discussed in the Board's September 2016 remand, the August 2015 VA examination did not provide enough detail regarding the residuals of the Veteran's aortic aneurysm repair, and such examination was therefore inadequate.  For these reasons, and pursuant to DC 7110, the Board may not assign a rating less than 100 percent based on the December 2011 or August 2015 VA examination.  

Then, the Veteran was afforded a VA examination on March 22, 2017.  This examination provided enough detail for rating purposes.  The Board acknowledges that the March 2017 VA examiner stated that the Veteran has not had surgery to correct his aortic aneurysm, based on the Veteran's own report that he has not had surgery to correct this.  However, this incorrect finding does not render the March 2017 VA examiner's findings pertaining to the Veteran's current manifestations of aortic aneurysm to be inadequate, as this matter of whether the Veteran has had a repair of aortic aneurysm pertains to medical history in 2010.  The VA examiner provided sufficient details regarding the contemporaneous presence of aortic aneurysm symptoms (or lack thereof) such that the Board can render an informed determination regarding the nature and severity of the Veteran's aortic aneurysm and any residuals of surgery for the same.  The Veteran himself reported that his aortic aneurysm is asymptomatic.  Because the March 2017 VA examiner provided enough detail for purposes of rating the contemporaneous symptoms and level of functional impairment from the Veteran's aortic aneurysm, this examination is adequate. 

The March 2017 VA examiner found that the Veteran has an aortic aneurysm that is less than 5cm in diameter, is currently asymptomatic, and does not preclude exertion.  The Veteran also denied symptoms related to his aortic aneurysm.  The Board also notes that in a January 2011 VA primary care note, the provider noted that the Veteran had a  2010 replacement of ascending aneurysm, which was shown to be 4.8cm on CT.  In a January 2011 cardiology attending note, the Veteran came in for a follow up of his December 2010 cardiac surgery.  The VA cardiologist noted that the Veteran is status post repair of ascending aortic aneurysm.  The Veteran reported soreness over the chest and denied heaviness, tightness, pressure in the chest, and significant dyspnea.  

The Board acknowledges that the evidence, to include the Veteran's statements and on VA examination in August 2015, shows that the Veteran has had chest pain the entire period on appeal, to include chest pain and soreness since his aortic aneurysm repair surgery.  The August 2015 VA examiner indicated that even though the Veteran did not currently have an aortic aneurysm, his residuals of surgical correction for aortic aneurysm included chronic pain.  The Board also notes that the Veteran has submitted multiple statements attesting to experiencing chest pain during the appeal period.  However, the symptom of chest pain was considered by the Board in its September 2016 decision, when the Board rendered its determinations regarding the disability evaluations for hypertensive heart disease.  The Board must avoid assigning separate evaluations for the same symptoms and manifestations under different diagnoses.  See 38 C.F.R. § 4.14.  Here, the Veteran's chest pain has been evaluated as part of his diagnosis for hypertensive heart disease, which is evaluated as at least 60 percent during the entire appeal period.  Accordingly, even if chest pain is medically attributable to his surgical correction for aortic aneurysm, the Board must avoid assigning a separate evaluation for chest pain under the different diagnosis of aortic aneurysm.  

On review, the evidence shows no symptoms and no functional impairment attributable to the Veteran's aortic aneurysm from March 22, 2017.  The basis of disability evaluations is the ability of the body as a whole, or the a system or organ of the body to function under the ordinary conditions of daily life including employment, and evaluations are based on lack of usefulness, of these parts or systems, especially in self-support.  See 38 C.F.R. § 4.10.  Here, from the March 22, 2017 VA examination, the Veteran's aortic aneurysm, status post repair, is shown to be asymptomatic (except as to chest pain residuals), is shown to be less than five centimeters, and is not shown to preclude exertion.  

For these reasons, the criteria for a 100 percent rating under DC 7110 from November 23, 2010 to March 22, 2017, for aortic aneurysm, have been met, and from March 22, 2017, the criteria for compensable rating for aortic aneurysm under DC 7110 have not been met or approximated.  Thus, a noncompensable rating is warranted for aortic aneurysm from the date of the March 22, 2017 VA examination.  

The Board has also considered whether a separate compensable rating for the Veteran's scar associated with his December 2010 surgery is warranted at any point during the appeal period.  Under 38 C.F.R. § 4.118, to warrant a compensable rating, the scarring must be at least six square inches (39 sq. cm) for deep and nonlinear scar, 144 square inches (929 sq. cm) for nonlinear superficial scar, unstable, or painful.  See 38 C.F.R. § 4.118, DC 7801-7805.  Here, the Veteran's scar is shown by the evidence, such as the December 2011 VA examination, as not being painful or unstable or at least six square inches.  Thus, the criteria for a separate compensable disability rating for scar associated with the December 2010 aortic aneurysm surgery are not met or approximated for the entire appeal period, and a separate rating for the scar is not warranted.  The Board has considered other codes and finds that no other diagnostic codes are for application for the claim for increased compensation for aortic aneurysm.  

Renal Insufficiency

Regarding his renal insufficiency disability, the Veteran is currently rated under 38 C.F.R. § 4.115b, DC 7532 at 30 percent prior to March 22, 2017, and at 60 percent from March 22, 2017.  The renal disability was previously rated under DC 7599- 7541.  The hyphenated diagnostic code indicates that the Veteran's kidney -related disability is an unlisted disability, for which specific rating criteria do not exist, and hence, has been rated by analogy under Diagnostic Code 7541 and in accordance with the rating criteria for renal dysfunction.  The Board has considered the applicability of other diagnostic codes and finds that no other codes are applicable.  

Under DC 7532, a 20 percent minimum rating for symptomatic condition of renal tubular disorders is warranted.  No other rating is provided under this code.  Thus, no increased rating is warranted under this code.  

Under DC 7541, a 30 percent rating is warranted due to albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101. A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

As a preliminary matter, the Board notes that the Board granted a 10 percent rating, but no higher, for the Veteran's hypertension in its September 28, 2016 decision.  This decision is final.  Thus, the criteria for a 30 percent rating have been met under DC 7541.  On the other hand, hypertension at least 40 percent disabling under DC 7101 is not shown by the evidence dating since September 28, 2016, because diastolic pressure predominantly 120 or more is not shown during this period since the September 28, 2016 Board decision.  Thus, the criteria for a rating greater than 30 percent based on hypertension have not been met or approximated at any point during the period on appeal. 

The Veteran is competent to report his symptoms and observations, such as having edema and lots of bubbles presenting in his urine.  However, the determination as to which symptoms are attributable to his renal disability, and the determination as to the presence and frequency of albumin, are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to test for and evaluate based upon its own knowledge and expertise.  The record does not indicate the Veteran or his representative has medical expertise or training.  Therefore, the Veteran's and his representative's lay opinions that the Veteran's observed symptoms such as bubbles and edema are indicative of constant albuminuria, or that each reported symptom is medically attributable to the Veteran's renal insufficiency, are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, such lay opinions have no probative value.  

On the other hand, the medical testing results and renal disability findings reported by medical professionals in this case with regard to the nature and severity of the Veteran's renal disability have probative value, as such reports are rendered by medical professionals with the requisite training and expertise to test for and to render opinions regarding the nature and severity of the Veteran's renal disability.  

The Board first notes that the evidence during the entire period on appeal from May 16, 2013 does not show BUN of at least 40 mg percent; or, creatinine of at least 4 mg percent.  See e.g., March 2017 VA examination (March 2017 VA examiner noted that clinical testing results conducted on March 8, 2017 showed normal BUN of 15 and creatinine of 1.5); May 2016 VA primary care note (VA provider reviewed the Veteran's May 18, 2016 clinical testing results, to include BUN and creatinine results); April 2015 VA primary care note (VA provider noted March 30, 2015 clinical testing results, to include BUN and creatinine results).  Therefore, an increased rating based on the Veteran's demonstrated BUN and creatinine levels is not warranted.   

Here, the competent and probative evidence shows that from May 16, 2013 to March 8, 2017, the Veteran's renal insufficiency was manifested by hypertension at least 10 percent disabling under DC 7101.  However, constant albuminuria with some edema; or, definite decrease in kidney function, is not shown during this period.  Indeed, there is no indication by the competent evidence during this period from May 16, 2013 to March 8, 2017 of any occurrence of albuminuria, or that the Veteran has experienced any definite loss of kidney function.  Though the Veteran is treated regularly and prescribed medications for his renal disability, as shown by the VA treatment records during this period, there is no hospital or treatment via dialysis for his renal disability shown during this period.  Thus, the criteria for a rating greater than 30 percent for renal disability under DC 7541 have not been met or approximated from May 16, 2013 to March 8, 2017.

Then, from March 8, 2017, the evidence shows that the Veteran's renal insufficiency is manifested by constant albuminuria with some edema with definite decrease in kidney function.  The March 22, 2017 VA examiner noted the Veteran's daughter reported continuing issues with renal insufficiency, resulting in constant, relatively mild and bilateral lower leg edema, which worsens at times with long days on his feet or excessive salt intake.  The examiner found that the Veteran's renal dysfunction does not require regular dialysis and that he has constant albuminuria and persistent edema.  The March 2017 VA examiner noted that clinical testing results conducted on March 8, 2017 showed microalbumin of 141.  The examiner stated that the Veteran does not have any other symptoms related to his renal disability.  The examiner opined that the Veteran does not have "flare-ups" of renal dysfunction that are productive of constant albuminuria with edema.  The examiner explained that the Veteran does have variability in his edema; however, that this does not represent actual flare-ups of renal dysfunction, but rather the expected changes in edema severity due to positioning and salt intake.  The examiner opined that the Veteran's renal disability is manifested by constant albuminuria with at least some edema and definite decrease in kidney function, and the examiner stated that this finding is based on laboratory work and current examination.  

Based on this evidence, the criteria for a rating of 60 percent for renal disability under DC 7541 have been met from March 8, 2017, the date of the testing results showing albuminuria.  Thus, an increased rating of 60 percent from March 8, 2017 to March 22, 2017 is warranted.  

On the other hand, the criteria for a rating greater than 60 percent have not been met or more nearly approximated.  Again, as discussed above, BUN of 40 to 80 mg percent; or, creatinine 4 to 8 mg percent is not shown.  Also, the Board acknowledges that in the June 2017 Appellant's Post-Remand Brief, the Veteran argued that his renal dysfunction has kept him in generalized poor health characterized by lethargy, weakness throughout the course of the period on appeal.  However, on review, and in light of the March 2017 VA examination, there is no competent evidence to show that lethargy, weakness, anorexia, weight loss, or limitation of exertion is medically attributable to the Veteran's renal disability (as opposed to his multiple other service-connected or nonservice-connected disabilities).  Therefore, the Board will not consider any shown generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion when rendering an evaluation for renal disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Further, renal dysfunction requiring regular dialysis is not shown.  Further, in light of the March 2017 VA examination, the Veteran's renal disability is not shown to preclude more than sedentary activity.  Further, in light of the March 2017 VA examination, markedly decreased function of kidney or other organ systems, especially cardiovascular, is not shown.  For these reasons, the criteria for a rating greater than 60 percent from March 8, 2017 have not been met or approximated, and a disability rating greater than 60 percent for renal disability under DC 7541 is not warranted. 

The Board acknowledges the Veteran's argument in the March 2016 Post-Remand Brief that the Veteran's condition is more severe than was represented on the last VA examination (which was performed prior to the May 2013 Board decision and therefore prior to the appeal period), because the Veteran had "flare-ups" of his renal disability with lots of bubbles presenting in his urine that were allegedly productive of constant albuminuria with edema in his legs and ankles.  The March 2017 medical opinion outweighs the Veteran's lay argument here.  In light of the March 2017 VA examination, there is no competent and probative evidence to show that that the Veteran's bubbles in his urine are indicative of or medically attributable to constant albuminuria with edema. 

The Board also acknowledges the Veteran's reports, such as in a December 2013 statement, that he has multiple instances of urinating on himself.  However, there is no competent and probative evidence to show that such instances of voiding may be medically attributable to his renal disability.  Indeed, the Board notes that a September 2012 VA medical expert reviewed the Veteran's medical history and statements regarding voiding, urinary frequency, and incontinence, and the medical expert opined that such symptoms are attributed to the Veteran's benign prostatic hypertrophy.  Because the Veteran's voiding dysfunction is not medically attributable to his renal disability, the Board will not consider the Veteran's reported voiding symptoms when rendering an evaluation for renal disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the criteria for ratings based on voiding dysfunction are not applicable in this case.  

At no point during the applicable rating period have the criteria for a rating greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that rating greater than those discussed above is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Earlier Effective Date for SMC based on Housebound Criteria

The Veteran contends that he is entitled to an effective date earlier than August 21, 2015 for the grant of SMC based on the housebound criteria.  

As a preliminary matter, the Board acknowledges that it the matter of entitlement to an earlier effective date for hypertension is being remanded below.  However, even if an earlier effective date is eventually granted, such determination would not change the disposition of this claim, as this claim for an earlier effective date for SMC housebound turns on the evaluations of disabilities that are distinct from his cardiac disabilities including hypertension, as is discussed below.  Thus, the Board may proceed with a decision on the merits of this claim without prejudice to the Veteran.

Generally, the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id.   The Board notes that a total disability rating based on individual unemployability (TDIU) based on a single service-connected disability alone may also result in additional benefits (i.e., SMC), even if a 100 percent schedular evaluation is in effect.  On the other hand, a TDIU based on several service-connected disabilities in concert with each other does not result in SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In an October 2015 rating decision, the RO granted entitlement to SMC based on the housebound criteria effective from August 21, 2015.  The RO based this decision on the finding that the Veteran met the schedular criteria for entitlement to SMC housebound, in that effective August 21, 2015, the Veteran was entitled to a 100 percent disability rating for hypertensive heart disease, and he has additional disabilities that are separately rated as 60 percent or more disabling.  The Board will now determine whether an effective date earlier than August 21, 2015 is warranted. 

Here, the issue of entitlement to SMC based on the housebound criteria is part and parcel to the Veteran's claim for increased compensation that was received by VA on April 3, 2002.  See April 3, 2002 formal claim for TDIU.  In an October 2003 rating decision, the AOJ granted a TDIU from January 1, 2002, based on the impact that the Veteran's hypertension and headaches have on his ability to work.  The Board notes that for the purpose of determining entitlement to TDIU based on a single disability, multiple disabilities resulting from a common etiology will be considered as one disability.  38 C.F.R. § 4.16(a).  Here, the Veteran's headaches are secondary to the medication associated with hypertensive heart disease and therefore has the same etiology as the Veteran's cardiac disability.  Thus, entitlement to TDIU was granted based on a single disability and such TDIU has been in effect during the entire appeal period. 

Next, the Board will determine the earliest date on which the Veteran had one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  The Board notes that unlike 38 C.F.R. § 4.16(a), when determining whether the Veteran has independently ratable and distinct disabilities for purposes of SMC, the question of whether such disabilities arose from a common etiology is not relevant.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Here, during the period from April 3, 2002, in addition to the Veteran's service-connected cardiac disabilities and headaches, he is also evaluated for left knee chondromalacia, rated as 10 percent; right knee degenerative joint disease, rated as 10 percent; renal insufficiency, rated as at least 30 percent; tinnitus, rated as 10 percent from October 15, 2003; lumbar spine disability, rated as 10 percent from September 22, 2004; left knee instability associated with the left knee chondromalacia, rated as 10 percent from December 20, 2011; dry eye syndrome, rated as noncompensable and erectile dysfunction, rated as noncompensable.  The Board considers these disabilities as different anatomical segments or bodily systems than his cardiac disabilities and headaches.  After combining these distinct disabilities under 38 C.F.R. § 4.25, to include using the bilateral factor under 38 C.F.R § 4.26, these disabilities are ratable as at least 60 percent beginning on September 22, 2004 (the effective date for the evaluation for the lumbar spine disability).  

Thus, beginning on September 22, 2004, the Veteran has been entitled to a TDIU based on a single disability and he has had one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  Accordingly, the date on which entitlement to SMC based on the housebound criteria arose is September 22, 2004, which is later than the date on which the claim for increased compensation was received (April 3, 2002).  Thus, the Veteran is entitled to an earlier effective date of September 22, 2004, the date on which entitlement to SMC based on the housebound criteria arose. 

The Board acknowledges the Veteran's essential contention that he allegedly became housebound in fact prior to September 22, 2004 during the appeal period.  See February 2017 Veteran statement (arguing that being housebound "has always been something I was dealing with already I had already stopped driving or even going long distances...I'm home every day and my wife takes me where I need to go").  However, there is no indication by the Veteran or in the remaining evidence of record that the Veteran was permanently housebound prior to September 22, 2004 during the appeal period.  For instance, the evidence during this period on appeal shows that the Veteran repeatedly left his home to attend VA medical appointments.  In addition, on VA examination in June 2003, the Veteran reported that he takes his children to school and does light yard work.  For these reasons, entitlement to SMC based on the housebound criteria is not shown prior to September 22, 2004.  

The Board also acknowledges the Veteran's contention, such as in his March 2017 statement, that because he has been entitled to TDIU since January 2, 2002, he is also entitled to SMC housebound during this entire period.  However, this argument is without merit, as the criteria for entitlement to SMC housebound and for entitlement to TDIU are distinct.  In other words, entitlement to TDIU does not necessarily trigger entitlement to SMC housebound.  

For the above reasons, the earliest effective date for the grant of SMC based on the housebound criteria is September 22, 2004, the date entitlement to this benefit arose.  38 C.F.R. § 3.400.  

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claims for increased ratings on appeal.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The VA compensation payment amount resulting from the May 2013 rating decision, which granted a 30 percent disability rating effective from December 28, 2000, for the renal disability, was proper, and therefore an increased payment amount is denied. 

Entitlement to an increased disability rating of 100 percent from November 23, 2010 to March 22, 2017, and to a noncompensable rating from March 22, 2017, for aortic aneurysm, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a disability rating greater than 30 percent prior to March 8, 2017 for renal insufficiency is denied. 

Entitlement to an increased disability rating of 60 percent from March 8, 2017 to March 22, 2017, for renal insufficiency is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a disability rating greater than 60 percent from March 22, 2017, for the renal insufficiency, is denied.  

Entitlement to an earlier effective date of September 22, 2004, for the grant of SMC based on the housebound criteria, is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

In an October 2016 rating decision, the AOJ, pursuant to the Board's September 2016 decision, granted a separate 10 percent disability rating for hypertension.  The AOJ assigned an effective date of April 3, 2002.  In December 2016, the Veteran submitted a timely notice of disagreement against the October 2016 rating decision's effective date assignment.  The RO has not yet issued a statement of the case regarding entitlement to an effective date earlier than April 3, 2002 for the grant of a separate disability rating of 10 percent for hypertension.  Accordingly, the Veteran must be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issue of entitlement to an effective date earlier than April 3, 2002 for the grant of a separate disability rating of 10 percent for hypertension.  Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


